DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a telephonic interview (4/28/22) the applicant’s representative (Asako Kubota) elected to receive an office action instead of filing a terminal disclaimer and/or amending the claims to receive a notice of allowance. 

Claims and Previous Objects/Rejections Status
	Claims 1 and 3-30 are pending in the application. Claim 2 was canceled in the amendment filed 4/5/22.
	The objection to the color drawings is withdrawn as the applicant filed new black and white replacement drawings on 4/5/22 and stated that they inadvertently categorized the drawings as color at the time of original filing. 
The rejection of claims 1,3,4,7-9,12,21,23,25 and 27-30 under 35 U.S.C. 103 as being unpatentable over Kuo et al. (J. Nucl. Med. May 1, 2018, 59 (suppl 1) 7) is withdrawn due to applicant’s arguments that the unexpected advantage, of greater than 20-fold reduced uptake in kidneys seen in the compounds of the instant claims, gained by the modification of R2 was unique to the compounds with a tris-fused ring, such as anthracene, at R10 position of the instant claims. The criticality of the alkylene length favoring methylene and propylene at R2 were not predictable absent inventors' experiments.
The rejection of claims 1,3,4,7-9,12,21,23,25 and 27-30 under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO2019/075583A1) is withdrawn due to applicant’s arguments with regards to the unexpected advantage stated above.
The rejection of claims 1,3,8,24,29 and 30 under 35 U.S.C. 103 as being unpatentable over Kuo et al. (J. Nucl. Med. 2019, 60, 1160-1166) is withdrawn due to applicant’s arguments with regards to the
unexpected advantage stated above.
The rejection of claims 1,3-23 and 25-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,12,15,18,27,30,31,35,40,42,43,46-48,50 and 51 of copending Application No. 16/758,361 (reference application) is maintained.

Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-23 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,12,15,18,27,30,31,35,40,42,43,46-48,50 and 51 of copending Application No. 16/758,361 (reference application) as stated in the office action mailed 1/5/22.
Applicant asserts that the unexpected advantage, of greater than 20-fold reduced uptake in kidneys seen in the compounds of the instant claims, gained by the modification of R2 was unique to the compounds with a tris-fused ring, such as anthracene, at R10 position of the instant claims. The criticality of the alkylene length favoring methylene and propylene at R2 were not predictable absent inventors' experiments.
The compounds of the copending Application No. 16/758,361 comprise
 
    PNG
    media_image1.png
    507
    568
    media_image1.png
    Greyscale
 wherein R1 is 
    PNG
    media_image2.png
    138
    396
    media_image2.png
    Greyscale
.  The compounds of copending Application No. 16/758,361 have analogous structures and substituents to that of the instant claims, such as the anthracene moiety 
    PNG
    media_image3.png
    110
    82
    media_image3.png
    Greyscale
 corresponding to the R10 of the instant claims. 
The compounds of the copending Application No. 16/758,361 and the compounds of the instant claims are used for methods of imaging and treating cancer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain length of the alkylene group of the carboxyalkyl moiety of copending Application No. 16/758,361 as it is predictable to examine homologs wherein the compounds differ only by the presence of a -CH2- group (methylene group). Accordingly, it is considered that one ordinary skill in the art would have found it obvious to substitute the homolog with the expectation of providing similar properties, such as greater than 20-fold reduced uptake in kidneys (See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977.)).
New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims 8-12 are unclear as they depend on canceled claim 2. 
Claim 8 recites the limitation "R6 is H" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "R7 is 
    PNG
    media_image4.png
    167
    359
    media_image4.png
    Greyscale
" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “R10 is 
    PNG
    media_image5.png
    123
    219
    media_image5.png
    Greyscale
” in lines 1-2. There is insufficient
antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “R11 is 
    PNG
    media_image6.png
    94
    403
    media_image6.png
    Greyscale
” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “Rx is DOTA, H2macropa, H4py4pa or H4Pypa, each of which is optionally bound to a radiometal” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims 13 and 14 are unclear as they depend on claim 9 which further depends on canceled claim 2. 
Claim 13 recites the limitation " R10 is 
    PNG
    media_image5.png
    123
    219
    media_image5.png
    Greyscale
” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “R11 is 
    PNG
    media_image6.png
    94
    403
    media_image6.png
    Greyscale
” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 15 is unclear as it depends on claim 13 which depends on claim 9 that further depends from canceled claim 2. 
Claim 15 recites the limitation " R11 is 
    PNG
    media_image6.png
    94
    403
    media_image6.png
    Greyscale
” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The
examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618